Citation Nr: 9907091	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A personal hearing was held in March 1997.  The hearing 
transcript is of record. 


REMAND

The veteran contends that his current lower back pain is 
related to his duties as a machine repairman in the service.

A June 1977 service medical record reflects that the veteran 
complained of back pain; the impression was slight muscle 
strain.  Service records dated in July 1978 show an 
assessment of lower back pain, etiology uncertain.  The 
veteran's January 1979 medical separation report is normal.

A private medical report dated in March 1995 reflects a 
diagnosis of mild back pain.  The report appears to show a 
diagnosis of degenerative arthritis of the back.  A June 1996 
VA medical record shows a diagnosis of chronic low back pain.  
Furthermore, an October 1996 private medical record indicates 
that the veteran was treated for low back pain.

According to the March 1997 personal hearing transcript, the 
veteran informed the hearing officer that the VA hospital 
took a back x-ray in October 1996.  A report of this x-ray is 
not of record.  The veteran also reported having a VA medical 
appointment the day of the hearing; thus there might be other 
records pertinent to his claim.




The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under
38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) even where his 
claim appears to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown,
8 Vet. App. 459 (1966); and Robinette v. Brown, 8 Vet. 
App. 69 (1995), as modified in this context by Epps v. Brown, 
9 Vet. App.  341, 344 (1996).

Therefore, this case should be remanded to the RO for the 
following development:

1.  The RO should attempt to secure the 
identified October 1996 VA x-ray report 
and March 1997 outpatient treatment 
records.  The RO should ensure that all 
VA records to date are in the file.

2.  The RO should advise the veteran that 
he is free to submit any additional 
evidence pertinent to the issue on 
appeal.

3.  Thereafter, the RO should again 
review the record and consider the 
provisions of 38 U.S.C.A. § 5103 (West 
1991 & Supp. 1998).  The RO should then 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no 
actions unless otherwise notified.





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


